Title: To George Washington from Thomas Parker, 31 October 1799
From: Parker, Thomas
To: Washington, George



Sir,
Camp near Harpers ferry 31st Octr 1799

I last evening Received your letters of the 26th 27th & 28th Instant.
I Cannot Recollect any expression in my letter to Genl Hamilton which I supposed Coud have Induced him to Suppose that I meant to Substitute Barracks instead of Hutts.
I merely Informed him that as there was not on the Public Ground materials Sufficient to Cover the whole of The Troops that I had Requested Mr Mackie to procure Them.
I have proceeded to Huting my Regiment in the Manner prac-ticed

during the Revolutionary war with this difference that we are obliged to Cover with plank instead of the Common Cabin Slabs Timber for which Cannot be procured in this Country.
This will account for the Quantity of Plank which Genl Hamilton Calculates on & which will fall Verry short of the Quantity Requisite.
you Can Hardly Conceive how this Country has been pillaged of Timber proper for Slabs. there is not a Tree on the public Ground fit for the purpose & the few that Coud be obtained in the neighbourhood woud Come Higher than plank which may be Sold when the public have no further Use for it at Verry little loss.
we are Endeavouring to purchase a piece of woodland adjoining to the public Ground. If we Can accomplish It I hope we shall be able to provide for at least a part If not the whole of The Troops.
you may Rely on it Sir that no one has felt Greater Ansiety to have the wishes of Government Gratifed than I have & I Shall still Continue to do every thing in my power to effect it.
I Shall go to Frederick Town this day to examine into the State of The Barracks at that place in Case It shoud be found necessary to Quarter any of the Troops there. with every Sentiment of Esteem & Respect Sir your Obedient Servant

Thomas Parker


Colo. Lear who Goes with me to Frederick Town will write you by the mail I find his presence & advice extreamely Serviceable to me.

